DETAILED ACTION
Claims 16-27 are presented for examination. Claims 16-27 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
All claims, 16-27, are new and are newly rejected.
Response to Arguments
Applicant's remarks filed 27 December 2021 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 6 argues:
Claims 1-12 were rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter. Applicant cancels Claims 1-12 to resolve these rejections and respectfully request full allowance of New Claims 16-27 as presented herein. The new claims recite elements including a memory and a processor and no longer recite methods, much less the methods previously rejected as abstract.
This argument is unpersuasive.
The recitation of “processor” and “memory” is a generic recitation of generic computer components. Mere instructions to apply the exception using a generic computer component does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See also MPEP §2106.05(I)(B) and §2106.05(a).
Furthermore, the statutory category of the claim as either a machine (claim 16) or a method (previous claim 1) is considered under step 1, but is not relevant for the analysis under the abstract idea subject matter eligibility considerations. See MPEP §2106.04.

Regarding §103:
Applicant remarks page 7 further argues:
New Claim 16 requires at least one parameter from the group "an energy price, a load profile, weather data, and/a generability of renewable energy", none of which is in Table 1.
This argument is unpersuasive.
Moura page 6 second paragraph discloses “Under normal conditions, each client has a demand Qi, which is served by a specific SSj (primary assignment) with capacity Kj to accommodate the demand assigned to it.” The demand Q is a load parameter. Thus, Moura teaches a load parameter.
Applicant remarks pages 7-8 further argues:
New Claim 16 requires the target function define "a carbon dioxide emission of the multimodal energy system or a primary energy use of the multimodal energy system". The overall expected costs does not meet the requirements of the target function as recited.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Moura, M., et al. “Embedding Resilience in the Design of the Electricity Supply for Industrial Clients” PLoS ONE, vol. 12, no. 11:e0188875 (30 November 2017) [herein “Moura”] in view of US patent 10,140,585 B2 Fife [herein “Fife”].
In particular, Fife column 17 lines 30-35 teach carbon emissions used as an objective function. See detailed rejection below.
Drawings
The drawings received on 27 December 2021 are accepted.
Claim Interpretation
The claim language uses some unusual terminology. Examiner’s interpretation for respective claim terminology is noted below.
Claim 16 language “target function” is interpreted as meaning an objective function (or equivalent).
Claim 16 term “extremalizing” is interpreted to mean either minimizing or maximizing. Compare with Specification page 5 “a minimum or maximum.”
Claim Objections
Claim 16 is objected to because of the following informalities:

Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitations of claim 18 are already recited in claim 16 upon which claim 18 depends:
Claim 18
Claim 16
18. The device as claimed in claim 16, wherein the first set of parameters includes at least one

of: an energy price, a load profile, weather data, or a generability of renewable energies.

the first set of parameters including at least one parameter selected from the group consisting 
of: an energy price, a load profile, weather data, and/a generability of renewable energy.

Accordingly, claim 18 fails to further limit claim 16 upon which it depends.

The limitations of claim 20 are already recited verbatim in claim 16 upon which claim 20 depends:
Claim 20
Claim 16
20. The device as claimed in claim 16, whereinthe target function includes at least one of: an operating cost of the multimodal energy system, carbon dioxide emission of the multimodal energy system, or primary energy use of the multimodal energy system.
determine a target function,the target function defining

a carbon dioxide emission of the multimodal energy system or a primary energy use of the multimodal energy system

The list of alternatives in claim 20 is strictly broader than the listing in parent claim 16 as the listing in claim 20 includes all the elements listed in claim 16 but also includes “an operating cost of the multimodal energy system.” A broader limitation fails to further limit a narrower limitation. Accordingly, Claim 20 fails to further limit claim 16 upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 16 step 2A(i):
The claim(s) recite:
16. A device for designing a multimodal energy system having a plurality of components,…:
determine a first set of parameters, the first set of parameters including at least one parameter selected from the group consisting of: an energy price, a load profile, weather data, and/a generability of renewable energy;
determine a second set of secondary conditions;
determine a target function, the target function defining a carbon dioxide emission of the multimodal energy system or a primary energy use of the multimodal energy system;
determine a critical operating state of the multimodal energy system; and
extremalize the target function on the basis of the first set of parameters, the second set of secondary conditions, and the critical operating state using an optimization method.
The recitation of “designing a multimodal energy system” is recited at a high level of generality and comprises a series of mental processes in the form of evaluations decisions made by the designer.
The target function is an explicit recitation of a mathematical function. The parameters, secondary conditions (i.e. constraints), and defined critical operating states are mathematical parameters of the optimization method in combination with the target function (i.e. objective function). Accordingly, these limitations define a mathematical optimization problem. Reciting the mathematical optimization problem using prose in the claim language does not change the mathematical nature of what is described.
The last clause of extremalizing the target function “using an optimization method” amounts to instructions to solve the above described mathematical optimization problem. Solving a mathematical optimization problem is calculations under the category of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
the device comprising: a processor; and a memory in communication the with the processor, the memory storing a set of instructions which, when executed by the processor, cause the processor to:….
The processor and memory is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See also MPEP §2106.05(I)(B) and §2106.05(a).
Claim 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Berkheimer evidence is required.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
17. The device as claimed in claim 16, further comprising using the critical operating state to define at least one of: the first set of parameters, the second set of secondary conditions, or the target function.
Defining the parameters, secondary conditions (i.e. constraints), and the target function (i.e. objective function) is defining a mathematical optimization problem.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
18. The device as claimed in claim 16, wherein the first set of parameters includes at least one of: an energy price, a load profile, weather data, or a generability of renewable energies.
What the parameter represent is merely a field of use for the mathematical optimization problem. What the mathematical parameters represent does not change their characteristic as mathematical parameters. Generally linking an abstract idea to a field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claim 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis here is the same as under step 2A(ii) above as no further Berkheimer evidence is required.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
19. The device as claimed in claim 16, wherein: the parameters vary over time; and the optimization method depends on time and considers at least a first period over one year.
Solving an optimization problem over time does not change the mathematical nature of the optimization problem.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
20. The device as claimed in claim 16, wherein the target function includes at least one of: an operating cost of the multimodal energy system, carbon dioxide emission of the multimodal energy system, or primary energy use of the multimodal energy system.
The target function (i.e. objective function) remains an explicit recitation of a mathematical function whether it represents an amount of carbon dioxide emissions or a primary energy usage.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.



Claim 21 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 21 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
21. The device as claimed in claim 16, wherein the critical operating state comprises at least one of: a power failure, a heat failure, a cold failure, a failure of an energy transfer line, or failure of a component of the multimodal energy system.
The respective condition represented by the critical operating state is merely a field of use for the mathematical optimization problem. What the mathematical parameters represent does not change their characteristic as mathematical parameters. Generally linking an abstract idea to a field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claim 21 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis here is the same as under step 2A(ii) above as no further Berkheimer evidence is required.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 22 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

22. The device as claimed in claim 16, wherein the instructions further cause the processor to use parameters characterizing the critical operating state.
Using the mathematical defined parameters to define the mathematical definition of the operating state remains within the realm of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 22 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 22 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 23 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 23 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
23. The device as claimed in claim 22, wherein the characterizing parameters includes at least one of: weather data, an availability of energy transfer lines, an availability of renewable energy generation, a minimum capacity of an energy store, or a proportional energy requirement in relation to an energy peak load.
See MPEP §2106.05(h).
Claim 23 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis here is the same as under step 2A(ii) above as no further Berkheimer evidence is required.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 24 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
24. The device as claimed in claim 16, wherein the instructions further cause the processor to consider a plurality of critical operating states using the optimization method when extremalizing the target function;
wherein the critical operating states are weighted based on frequency or relevance.
Using a plurality of mathematically defined critical operating states for the mathematical optimization problem remains a mathematical concept.
Defining the critical operating states according to a mathematical frequency or mathematical relevance remains a mathematical definition for the critical operating states. A mathematical weighting is a mathematical operation.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 24 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claim 24 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 25 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
25. The device as claimed in claim 16, wherein the instructions further cause the processor to use monitoring data of a comparable multimodal energy system for stipulating the at least one critical operating state.
Using monitoring “data” for ‘stipulating’ the critical operating state does not alter the resulting mathematical character of the mathematical definition of the critical operating states for the mathematical optimization problem.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 25 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 25 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 26 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
26. The device as claimed in claim 25, wherein the instructions further cause the processor to use the monitoring data to ascertain a plurality of critical operating states;
wherein a subset of the ascertained critical operating states stipulated based on frequency of occurrence is considered by the optimization method.
Using “data” for ‘stipulating’ the critical operating state does not alter the resulting mathematical character of the mathematical definition of the critical operating states for the mathematical optimization problem. Defining the critical operating states based on a mathematical frequency of occurrence fails to alter the character of the mathematically defined critical operating states.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 26 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 26 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 27 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 27 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
27. The device as claimed in claim 16, wherein a computer cloud provides the monitoring data.
The recitation of “providing” the monitoring data is recited at a high level of generality and amounts to instructions to perform any kind of data gathering to acquire the monitoring data. Mere data gathering is extra solution activity. See MPEP §2106(g).
The recitation of “a computer cloud” is a generic recitation of using a computer server. Mere instruction to implement an abstract idea using a computer fails to render a claim patent eligible. See MPEP §2106.05(f).
Claim 27 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B here is the same as under step 2A(ii) above. See MPEP §2106.05(f) and (g) cited above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moura, M., et al. “Embedding Resilience in the Design of the Electricity Supply for Industrial Clients” PLoS ONE, vol. 12, no. 11:e0188875 (30 November 2017) [herein “Moura”] in view of US patent 10,140,585 B2 Fife [herein “Fife”].
16. A device for designing a multimodal energy system having a plurality of components.” Moura title discloses “Embedding Resilience in the Design of the Electricity Supply for Industrial Clients.” Design of the electricity supply is designing an energy system with a plurality of components.
But Moura does not explicitly disclose a multimodal system; however, in analogous art of controlling a power system, Fife column 5 lines 54-58 teach “Generators may be devices, …. Examples are solar photovoltaic systems, wind generators, combined heat and power (CHP) systems, and diesel generators or ‘gen-sets.’ The sum of electric energy generation….” A set of generators of different types which may be summed together is a multimodal system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura and Fife. One having ordinary skill in the art would have found motivation to optimize an electrical system with multiple generator types into the system of optimizing design resilience of an electricity supply for the advantageous purpose “to enable intelligent actions to be taken to more effectively utilize controllable components of an electrical system.” See Fife column 2 lines 5-7.
Examiner further notes the close analogousness of Moura and Fife in that both Moura and Fife teach minimizing an objective function.
Claim 16 further recites “the device comprising: a processor; and a memory in communication the with the processor, the memory storing a set of instructions which, when executed by the processor.” Moura does not explicitly disclose a processor and memory; however, in analogous art of controlling a power system, Fife column 14 lines 53-56 teach “executed as software or firmware (for example stored on non-transitory media, such as appropriate memory) by one or more processors.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura and Fife. One having ordinary skill in the art would have found motivation to use a computer system to optimize an electrical system with multiple generator types into the system of optimizing design resilience of an electricity supply for the advantageous purpose “to See Fife column 2 lines 5-7.
Claim 16 further recites “cause the processor to: determine a first set of parameters, the first set of parameters including at least one parameter selected from the group consisting of: an energy price, a load profile, weather data, and/a generability of renewable energy.” From the above list of alternatives the Examiner is selecting “a load profile.”
Moura page 7 8th paragraph discloses “This problem gives rise to an [Mixed-Integer Linear Programming (MILP)] approach, for which the parameters and variables are described in Tables 1 and 2, respectively.” Moura page 8 table 1 discloses “Description of the parameters.” The various parameters are a first set of parameters.
Moura page 6 second paragraph discloses “Under normal conditions, each client has a demand Qi, which is served by a specific SSj (primary assignment) with capacity Kj to accommodate the demand assigned to it.” The demand Q is a load parameter. See also Moura tables 1 and 2 defining respective parameters.
Furthermore, the capacity K is a generability of energy. Moura page 8 table 1 lists “                        
                            
                                
                                    α
                                
                                
                                    j
                                
                            
                        
                    ” as “Cost of adding Kj units to SSj capacity.” The cost of added capacity corresponds with an energy price.
Claim 16 further recites “determine a second set of secondary conditions.” Moura pages 11-12 discloses “subject to: [equations (5)-(29)].” Moura page 12 describes “Constraint 5” and “Constraints 6-14.” Each of the constraints of equations (5)-(29) is a respective secondary condition. The constraints are a set of secondary conditions.
Claim 16 further recites “determine a target function, the target function defining a carbon dioxide emission of the multimodal energy system or a primary energy use of the multimodal energy system.” From the above list of alternatives the Examiner is selecting “defining a carbon dioxide emission of the multimodal energy system.”
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
The objective function of overall cost is a target function.

The cost function may also evaluate another economic 30 metric such as payback period, internal rate of return (IRR), return on investment (ROI), net present value (NPV), or carbon emission. In these examples, the function to minimize or maximize would be more appropriately termed an "objective function."
An objective function defined by an economic metric of carbon emissions is a target function defined by a carbon dioxide emission.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura and Fife. One having ordinary skill in the art would have found motivation to use a carbon dioxide objective function into the system of optimizing design resilience of an electricity supply for the advantageous purpose “to enable intelligent actions to be taken to more effectively utilize controllable components of an electrical system.” See Fife column 2 lines 5-7.
Examiner further notes the close analogousness of Moura and Fife in that both Moura and Fife teach minimizing an objective function.
Claim 16 further recites “determine a critical operating state of the multimodal energy system.” Moura page 7 second paragraph discloses “considering different disruptive scenarios (each with its own probability of occurrence).” The respective disruptive scenarios are critical operating states of the energy system.
Claim 16 further recites “and extremalize the target function on the basis of the first set of parameters, the second set of secondary conditions, and the critical operating state using an optimization method.” The claim language of “extremalizing the target function… using an optimization method” is interpreted to mean either minimizing or maximizing the objective function.
Moura page 7 second paragraph discloses “This paper proposes an optimization model to minimize the total expected costs.” Minimizing the total expected costs is extremalizing the target function.
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.

Claim 17 further recites “17. The device as claimed in claim 16, further comprising using the critical operating state to define at least one of: the first set of parameters, the second set of secondary conditions, or the target function.” From the above list of alternatives the Examiner is selecting “the target function.”
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
The cost including a cost of disruptive scenarios is using the critical operating states to define at least a target function. The overall cost objective function is a target function. The disruptive scenarios are critical operating states.
Claim 18 further recites “18. The device as claimed in claim 16, wherein the first set of parameters includes at least one of: an energy price, a load profile, weather data, or a generability of renewable energies.” From the above list of alternatives the Examiner is selecting “a load profile.”
Moura page 7 8th paragraph discloses “This problem gives rise to an [Mixed-Integer Linear Programming (MILP)] approach, for which the parameters and variables are described in Tables 1 and 2, respectively.” Moura page 8 table 1 discloses “Description of the parameters.” The various parameters are a first set of parameters.
Moura page 6 second paragraph discloses “Under normal conditions, each client has a demand Qi, which is served by a specific SSj (primary assignment) with capacity Kj to accommodate the demand assigned to it.” The demand Q is a load parameter. See also Moura tables 1 and 2 defining respective parameters.
Furthermore, the capacity K is a generability of energy. Moura page 8 table 1 lists “                        
                            
                                
                                    α
                                
                                
                                    j
                                
                            
                        
                    ” as “Cost of adding Kj units to SSj capacity.” The cost of added capacity corresponds with an energy price.
Claim 20 further recites “20. The device as claimed in claim 16, wherein the target function includes at least one of: an operating cost of the multimodal energy system, carbon dioxide emission of the multimodal energy system, or primary energy use of the multimodal energy system.” From the above list of alternatives the Examiner is selecting “an operating cost of the multimodal energy system.”
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
The objective function of overall cost is a target function of an operating cost of the multimodal energy system.
Alternatively, see claim 16 above regarding Fife teaching a carbon dioxide emission.
Claim 21 further recites “21. The device as claimed in claim 16, wherein the critical operating state comprises at least one of: a power failure, a heat failure, a cold failure, a failure of an energy transfer line, or failure of a component of the multimodal energy system.” From the above list of alternatives the Examiner is selecting “a failure of a component of the multimodal energy system.”
Moura page 15 third paragraph discloses “A single failure is understood as the loss of a node (SS) or a link (subtransmission lines). Multiple failures can be observed.” Moura page 15 table 4 discloses “description of the scenarios.” A failure of a node SS is a failure of a component of the multimodal energy system.
Furthermore, Moura page 15 table 4 second row discloses “failure of the line between the k-th chemical/petrochemical and the correspond SS.” A failure of the line is a failure of an energy transfer line.
Claim 22 further recites “22. The device as claimed in claim 16, wherein the instructions further cause the processor to use parameters characterizing the critical operating state.” Moura page 15 table 4 third column “pc” lists probabilities for respective failure event scenarios using respective variables/parameters. This parameterization of different failure scenarios is using parameters to characterize different critical operating states.
Claim 23 further recites “23. The device as claimed in claim 22, wherein the characterizing parameters includes at least one of: weather data, an availability of energy transfer lines, an availability of renewable energy generation, a minimum capacity of an energy store, or a proportional energy requirement in relation to an energy peak load.” From the above list of alternatives the Examiner is selecting “an availability of energy transfer lines.”

Claim 24 further recites “24. The device as claimed in claim 16, wherein the instructions further cause the processor to consider a plurality of critical operating states using the optimization method when extremalizing the target function.” Moura page 15 table 4 discloses “multiple failures.” Moura page 15 third paragraph discloses “multiple failures can be observed.” Multiple failures are a plurality of critical operating states.
Claim 24 further recites “wherein the critical operating states are weighted based on frequency or relevance.” Moura page 15 first paragraph discloses “we defined a set of scenarios and their associated probability pc.” The corresponding probabilities is a weighting based on both frequency and relevance.
Claim 27 further recites “27. The device as claimed in claim 16, wherein a computer cloud provides the monitoring data.” Moura does not explicitly disclose a computer cloud; however, in analogous art of controlling a power system, Fife column 14 lines 18-19 teach “computing operations may be performed, for example, at a data center or server center (e.g., in the cloud).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura and Fife. One having ordinary skill in the art would have found motivation to use a computer system to optimize an electrical system with multiple generator types into the system of optimizing design resilience of an electricity supply for the advantageous purpose “to enable intelligent actions to be taken to more effectively utilize controllable components of an electrical system.” See Fife column 2 lines 5-7.
Dependent Claim 19
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moura and Fife as applied to claim 1 above, and further in view of US patent 8,880,220 B2 Francino, et al. [herein “Francino”].
Claim 19 further recites “19. The device as claimed in claim 16, wherein: the parameters vary over time.” Moura page 8 table 1 first listed parameter is “time period (hours).”
and the optimization method depends on time and considers at least a first period over one year.” Fife column 4 lines 7-8 teach time intervals of 15, 30, 40, 60, and 120 minute intervals.
Fife column 35 lines 33-34 consider an “aging rate in units of fractional capacity lost (e.g., 2% per year) versus time.” 
But Neither Moura nor Fife explicitly disclose a time period of one year; however, in analogous art of optimizing an energy system, Francino column 27 lines 48-49 teaches “the expert system 12 might receive, as inputs, the type of day, the time year, the time of day, etc..” The time of year is an indication of the time period over a year interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Fife, and Francino. One having ordinary skill in the art would have found motivation to use input of the time of year into the system of optimizing design resilience of an electricity supply for the advantageous purpose of “determining a plant configuration that results in maximum profit or minimal energy usage.” See Francino column 27 lines 64-66.
Dependent Claims 25-26
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moura and Fife as applied to claim 1 above, and further in view of US 2011/0029341 A1 Muse et al. [herein “Muse”].
Claim 25 further recites “25. The device as claimed in claim 16, wherein the instructions further cause the processor to use monitoring data of a comparable multimodal energy system for stipulating the at least one critical operating state.” Neither Moura nor Fife explicitly disclose stipulating operating states using monitoring data of comparable systems; however, in analogous art of minimizing energy costs, Muse paragraph 18 teaches:
Alternative scenarios may be created for comparison against the baseline performance or against other proposed scenarios to allow a reviewer or financial officer to determine the most effective course of action. … The historical outcome of the changes can then be analyzed to allow a reviewer to understand the true impact of the decisions and act on that information accordingly. The scenarios can be analyzed against financial variables such as projected energy forecasts, projected utility based emissions, expected taxes or incentives, expected discount rates, or expected costs of goods or materials.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Fife, and Muse. One having ordinary skill in the art would have found motivation to use historical data for creating scenarios into the system of optimizing design resilience of an electricity supply for the advantageous purpose of analyzing projected energy forecasts, energy usage, and compare performance of different changes to the energy system. See Muse paragraph 18.
Claim 26 further recites “26. The device as claimed in claim 25, wherein the instructions further cause the processor to use the monitoring data to ascertain a plurality of critical operating states.” Neither Moura nor Fife explicitly disclose stipulating operating states using monitoring data of comparable systems; however, in analogous art of minimizing energy costs, Muse paragraph 18 teaches:
Alternative scenarios may be created for comparison against the baseline performance or against other proposed scenarios to allow a reviewer or financial officer to determine the most effective course of action. … The historical outcome of the changes can then be analyzed to allow a reviewer to understand the true impact of the decisions and act on that information accordingly. The scenarios can be analyzed against financial variables such as projected energy forecasts, projected utility based emissions, expected taxes or incentives, expected discount rates, or expected costs of goods or materials.
Creating scenarios for comparison using historical outcomes is using monitoring data of comparable systems to stipulate respective scenarios. The scenarios correspond with critical operating states.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Fife, and Muse. One having ordinary skill in the art would have found motivation to use historical data for creating scenarios into the system of optimizing design resilience of an electricity supply for the advantageous purpose of analyzing projected energy forecasts, energy usage, and compare performance of different changes to the energy system. See Muse paragraph 18.
Claim 26 further recites “wherein a subset of the ascertained critical operating states stipulated based on frequency of occurrence is considered by the optimization method.” Moura page 15 table 4 third column “pc” lists probabilities for respective failure event scenarios using respective variables/parameters. The probability for a corresponding scenario (failure event) is a frequency of 
Prior Art Not Relied Upon
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110231320 A1 Irving; Gary W.
teaches
Energy Management Systems including a multi-objective function for optimizing a building for cost reduction, comfort, and carbon footprint reduction.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 January 2022